              Case 4:17-cv-02824-JST Document 268 Filed 07/09/19 Page 1 of 9




     KASOWITZ BENSON TORRES LLP
1
     LYN R. AGRE (State Bar No. 178218)
2    101 California Street, Suite 2300
     San Francisco, CA 94111
3    Telephone: (415) 421-6140
     Facsimile: (415) 398-5030
4
     Email: lagre@kasowitz.com
5
     Michael J. Bowe (admitted pro hac vice)
6    mbowe@kasowitz.com
     Lauren Tabaksblat (admitted pro hac vice)
7
     ltabaksblat@kasowitz.com
8    1633 Broadway, New York, NY 10019
     (212) 506-1700 (telephone)
9    (212) 506-1800 (facsimile)
10
     Counsel for Plaintiffs
11
     DAVIS WRIGHT TREMAINE LLP
12   THOMAS R. BURKE (State Bar No. 141930)
     505 Montgomery Street, Suite 800
13
     San Francisco, CA 94111
14   Telephone: (415) 276-6500
     Facsimile: (212) 276-6599
15   Email: thomasburke@dwt.com
16
     LAURA HANDMAN (appearing pro hac vice)
17   LISA ZYCHERMAN (appearing pro hac vice)
     DAVIS WRIGHT TREMAINE LLP
18   1919 Pennsylvania Ave. NW, Suite 800
     Washington, DC 20006
19
     Telephone:    (202) 973-4200
20   Facsimile:    (202) 973-4499
     Email: laurahandman@dwt.com
21          lisazycherman@dwt.com
22
     LACY H. KOONCE, III (appearing pro hac vice)
23   DAVIS WRIGHT TREMAINE LLP
     1251 Avenue of the Americas, 21st Floor
24   New York, NY 10020
     Telephone:    (212) 489-8230
25
     Facsimile:    (212) 489-8340
26   Email: lancekoonce@dwt.com

27   Counsel for Defendants
28
                                                 i
     Joint Discovery Letter
     Case No. 3:17-cv-02824-JST (KAW)
              Case 4:17-cv-02824-JST Document 268 Filed 07/09/19 Page 2 of 9




1
2                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
3                                       )
     RESOLUTE FOREST PRODUCTS, INC., et )
4
     al.,                               )
5                                       ) Case Number: 3:17-CV-02824-JST (KAW)
          Plaintiffs,                   )
6                                       ) JOINT DISCOVERY LETTER
                                        )
7
          vs.                           )
8                                       )
     GREENPEACE INTERNATIONAL, et al., )
9                                       )
          Defendants.                   )
10
                                        )
11
12          Pursuant to Magistrate Judge Westmore’s Standing Order, Plaintiffs Resolute Forest
13   Products, Inc., Resolute FP US, Inc., Resolute FP Augusta, LLC, Fibrek General Partnership,
14   Fibrek U.S., Inc., Fibrek International, Inc., and Resolute FP Canada, Inc. (collectively “Resolute”
15   or “Plaintiffs”), and Defendants Greenpeace International, Greenpeace, Inc., Daniel Brindis, Amy
16   Moas, and Rolf Skar (collectively the “Greenpeace Defendants”), by and through their respective
17   counsel, hereby submit the attached joint letter regarding a discovery dispute. The parties attest
18
     that they have complied with Section 9 of the Northern District’s Guidelines for Professional
19
     Conduct regarding discovery prior to filing this letter, and that, as required by ¶ 12 of this Court’s
20
     Standing Order, counsel for Plaintiffs and for the Greenpeace Defendants met and conferred
21
     telephonically regarding the dispute on June 5, 2019 and, subsequently, exchanged letters and
22
     emails before reaching impasse.
23
24
25
26
27
28
                                                       ii
     Joint Discovery Letter
     Case No. 3:17-cv-02824-JST (KAW)
              Case 4:17-cv-02824-JST Document 268 Filed 07/09/19 Page 3 of 9




1    By:
2    Date: July 9, 2019                   Signed: /s/ Michael Bowe_________         _
                                                 Michael Bowe (admitted pro hac vice)
3                                                KASOWITZ BENSON TORRES LLP
4                                                Attorney for Plaintiffs

5
6    Date: July 9, 2019                   Signed: /s/ Lacy H. Koonce, III
                                                 Lacy H. Koonce, III (admitted pro hac vice)
7                                                DAVIS WRIGHT TREMAINE LLP
                                                 Attorney for Defendants Greenpeace
8                                                International, Greenpeace, Inc., Daniel
                                                 Brindis, Amy Moas and Rolf Skar
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            iii
     Joint Discovery Letter
     Case No. 3:17-cv-02824-JST (KAW)
              Case 4:17-cv-02824-JST Document 268 Filed 07/09/19 Page 4 of 9




     Factual Background. By Order dated January 22, 2019 (ECF No. 246), the Court dismissed
1
     Plaintiffs’ RICO claims and certain state law claims, and allowed the defamation and UCL
2    claims asserted by Resolute predicated on the Greenpeace Defendants’ assertions that Resolute
     was harvesting in the Montagnes Blanches region of the Canadian Boreal Forest to proceed.
3    Pursuant to the Joint Case Management Schedule & Order (ECF No. 263), fact discovery closes
     November 22, 2019. On March 28, 2019, Resolute served an Amended First Set of Requests for
4
     Production of Documents (“RFPs”) followed by a First Set of Interrogatories (“ROGs”)
5    (collectively the “Requests”) on the Greenpeace Defendants. On an April 4, 2019 phone call
     with Resolute’s counsel, the Greenpeace Defendants objected generally to the scope of
6    Resolute’s Requests, and related definitions. Thereafter, the parties met and conferred on several
     occasions, and Plaintiffs agreed to stay Defendants’ obligation to respond and object in writing
7
     to the Requests pending resolution of the parties’ dispute. On May 24, 2019, the parties jointly
8    submitted to the Court their dispute concerning the Greenpeace Defendants’ objection to the
     scope of the Requests. The Court then referred all discovery disputes to Your Honor and
9    terminated the pending discovery motion. ECF No. 265. On May 30, 2019, Your Honor ordered
     the parties to meet and confer again before resubmitting their discovery dispute. ECF No. 266.
10
     The parties conferred telephonically on June 5, 2019 and re-filed their letter brief on June 6,
11   2019 (the “Joint Letter”). ECF No. 267.

12   During the June 5 meet and confer, in light of the delay in obtaining a judicial resolution of the
     dispute over the scope of discovery, Resolute requested that the Greenpeace Defendants begin
13   collecting and producing documents concerning the Greenpeace Defendants’ assertion that
14   Resolute was harvesting in the Montagnes Blanches over which Resolute believed there was no
     objection. Defendants denied this assertion and reiterated that their objection to the scope of the
15   Requests applied to each of the pending Requests, and asserted that it would be burdensome and
     duplicative to collect documents prior to the resolution of the discovery dispute. In a June 18,
16   2019 letter, Plaintiffs again asked the Greenpeace Defendants to immediately (1) begin the
17   production of responsive documents which were not subject to the parties’ discovery dispute;
     and (2) serve written responses and objections to the Requests notwithstanding the parties’ prior
18   agreement because of the time that had elapsed since the dispute was raised and the approaching
     November 22 fact-discovery deadline. The Greenpeace Defendants responded by email dated
19   June 19 rejecting both requests and instead noted that the parties could jointly seek to adjust the
20   Joint Case Management Schedule, as necessary, once the Court had ruled on the parties’ pending
     discovery dispute. Plaintiffs replied on the same day and the Greenpeace Defendant confirmed
21   that the parties are at impasse on June 20, 2019.
22   Plaintiffs’ Position. The federal and local rules mandate that the Greenpeace Defendants timely
     collect and produce responsive documents and serve written responses to document requests and
23
     interrogatories which are not the subject of a pending discovery dispute. The law is well-settled
24   that the Greenpeace Defendants cannot use a discovery dispute to delay the production of
     documents which are not subject to that dispute. See Montgomery v. Wal-Mart Stores, Inc., 2015
25   WL 11233390, at *2 (S.D. Cal. Sept. 4, 2015) (requiring Home Depot to produce documents
     pending resolution of another discovery dispute “in order to facilitate the production of
26
     discoverable documents that had been unnecessarily delayed by Home Depo”); Kohler v.
27
28                                                    1
     Joint Discovery Letter
     Case No. 3:17-cv-02824-JST (KAW)
     4828-0843-8940v.1 0107455-000001
                Case 4:17-cv-02824-JST Document 268 Filed 07/09/19 Page 5 of 9




     Chelsea San Diego Fin., LLC, 2010 WL 4929073, at *2 (S.D. Cal. Nov. 30, 2010) (granting
1
     motion to compel supplemental responses to discovery requests notwithstanding pendency of
2    summary judgment motion that might moot such responses).

3    The Greenpeace Defendants have admitted that they have no objection to certain discovery
     requests. During a meet and confer teleconference on April 4, and in the Joint Letter,
4    Defendants confirmed that they are “more than willing to produce all [] materials and
5    information” that were “considered and relied upon by the speaker when authoring the allegedly
     defamatory statements regarding the Montagnes Blanches forest region in 2016 and 2017.” ECF
6    No. 267 at 2. In the Joint Letter, the Greenpeace Defendants also conceded that Resolute’s RFP
     Nos. 2-6 and 12-13 and ROG Nos. 2-3 are “nominally tailored to the issues remaining before this
7    Court.” Id. at 1. In addition to these explicit representations, it is also evident that categories of
8    requested documents exist that fall within the scope of discovery that Defendants believe is
     proper, and thus those documents should be produced now.
9
     The Greenpeace Defendants do not dispute that the law requires a party to promptly produce
10   documents it agreed to produce, without delay. Nor do the Greenpeace Defendants dispute that
     the documents at issue will be produced regardless of the outcome of the pending discovery
11
     dispute.1 Nearly three months have passed since Resolute served its requests and yet Defendants
12   have failed to produce a single document or respond to a single interrogatory. The Greenpeace
     Defendants are also refusing to produce any documents until they serve written objections.
13   Although requested by Resolute, the Greenpeace Defendants fail to provide any authority for
     their untenable position that a party may withhold documents it does not object to producing
14
     until it sets forth in writing its objections to producing other documents. Moreover, the
15   Greenpeace Defendants’ refusal to produce documents until they choose to serve written
     responses is all the more reason why Defendants should be ordered to serve their written
16   responses immediately.
17   As expressed in their meet and confer correspondence, the Greenpeace Defendants would prefer
18   not to engage in discovery and then have the parties jointly seek an adjournment of the existing
     deadlines. Defendants’ suggested approach is contrary to well-settled law and unacceptable to
19   Plaintiffs. As set forth herein, the law requires that Defendants produce those documents to
     which they have no objection, notwithstanding the existence of a pending discovery dispute.
20   Further, Plaintiffs maintain that if the Greenpeace Defendants are ordered to begin the immediate
21   production of documents for which no objection has been asserted, the parties would still be in a
     position to complete all fact discovery by the current November 22 deadline, regardless of how
22
23   1
       The Greenpeace Defendants are refusing to engage in a “piecemeal” collection and production of documents
24   because they will have to “begin spending money on document production.” That is an ordinary expense of
     litigation. It does not come close to demonstrating an undue burden that would warrant further delay of their
25   production of documents they concede fall within the scope of discovery and will be produced regardless of the
     outcome of the pending discovery dispute. As the Court is aware, basic e-discovery tools allow the Greenpeace
26   Defendants to identify and produce such documents with little additional costs, if any, and the Greenpeace
     Defendants have not established otherwise. With an impending discovery deadline, the rolling document production
27   that Plaintiffs seek is not only reasonable, it is necessary to ensure that the parties meet the discovery cut-off date.

28                                                              2
     Joint Discovery Letter
     Case No. 3:17-cv-02824-JST (KAW)
     4828-0843-8940v.1 0107455-000001
                Case 4:17-cv-02824-JST Document 268 Filed 07/09/19 Page 6 of 9




     the Court rules on the pending dispute. Indeed, given the nature of the defamation and UCL
1
     claims, most, if not all, of the relevant fact discovery will be obtained from Defendants.2
2
     While Plaintiffs’ agreed to an earlier extension of the Greenpeace Defendants’ time to serve
3    written responses,3 Plaintiffs did not enter into a “tolling agreement” with Defendants, as the
     Greenpeace Defendants assert. Neither party anticipated that this much time would lapse before
4    obtaining a ruling on the discovery dispute first raised by the parties on April 4, 2019, and the
5    change of circumstances prompted Plaintiffs’ requests. More troubling, at the time Plaintiffs
     agreed to the courtesy extension the Greenpeace Defendants failed to advise — and Resolute did
6    not understand — that Defendants would refuse to produce any documents until they served
     written responses. During recent meet and confers, Plaintiffs demanded that the Greenpeace
7    Defendants immediately produce documents responsive to the Requests which were not subject
8    to the dispute. Defendants declined to do so on the basis that they had not yet served written
     responses. Accordingly, Plaintiffs requested that the Greenpeace Defendants immediately
9    provide written responses to the outstanding Requests. Defendants refused to do so.
10   Under these circumstances, the Greenpeace Defendants’ refusal to provide written responses and
     responsive documents amounts to nothing more than a clear and transparent delay tactic. Faced
11
     with the specter of being exposed for engaging in a coordinated disinformation campaign against
12   Resolute, the Greenpeace Defendants have refused to engage in any discovery whatsoever with
     the hope that either the Court will extend the discovery schedule and further delay Resolute’s
13   right to have its day in Court or the clock will run out on Plaintiffs’ attempts to obtain discovery.
     Defendants’ gamesmanship should not be sanctioned by the Court and Plaintiffs respectfully
14
     request that the Defendants be ordered to immediately serve written responses to the Requests
15   and produce documents responsive to those Requests which are not subject to the pending
     discovery dispute.
16
     Defendants’ Position. The instant “dispute” over document production has been manufactured
17   by Plaintiffs in order to yet again cause the Greenpeace Defendants to needlessly expend time
18   and financial resources on a matter that need never have been before this Court. On April 29,
     2019, the Parties confirmed in writing their prior oral agreement that Defendants would
19   not be required to respond to Plaintiffs’ written discovery requests until the pending
     discovery dispute regarding the scope of proper discovery in this case was resolved by the
20   Court.4 Specifically, counsel for the Greenpeace Defendants wrote to counsel for Plaintiffs and
21
     2
22     To date, Defendants have not served any discovery requests. Their strategic decision not to pursue discovery
     diligently is no basis to excuse their failure to comply with their own discovery obligations or warrant an extension
23   of the current Court-ordered discovery deadlines.
     3
       During an April 27, 2019 meet and confer teleconference, Defendants sought Plaintiffs consent to adjourn their
24   time to serve written objections on the grounds that they had previously addressed each Request orally on the April
     4 teleconference. While Plaintiffs reiterated their Request that they were entitled to the objections in writing,
25   Plaintiffs agreed that they would not challenge objections and responses served after the discovery dispute was
     resolved on the grounds they were untimely.
     4
26     In reliance on this agreement, the Greenpeace Defendants have delayed serving their own discovery requests on
     Plaintiffs. This was not a “strategic” decision, as Plaintiffs would have it, but a logical one: It makes little sense for
27   the Greenpeace Defendants to formulate requests until the Court has addressed the scope of discovery generally.

28                                                                3
     Joint Discovery Letter
     Case No. 3:17-cv-02824-JST (KAW)
     4828-0843-8940v.1 0107455-000001
                Case 4:17-cv-02824-JST Document 268 Filed 07/09/19 Page 7 of 9




     asked counsel “to confirm by email that you’ve agreed to an extension of our time to provide
1
     written responses to Plaintiffs’ document requests and interrogatories; we will serve those shortly
2    after the Court makes a ruling on the dispute being raised in the letter.” Plaintiffs’ counsel
     confirmed this agreement in writing.
3
     The Parties then submitted a joint letter presenting that dispute over the scope of discovery to the
4    Court, which remains pending before Your Honor at present. Yet now Plaintiffs seek to renege
5    on this agreement, and force the Greenpeace Defendants to begin producing documents in a
     piecemeal fashion before the Court has clarified the scope of discovery and before the
6    Greenpeace Defendants have served written objections.
7    Even if Plaintiffs did not anticipate a delay in resolution of the pending dispute over the scope of
8    discovery, this does not permit Plaintiffs to ignore the Parties’ tolling agreement. Indeed, the
     reason the Parties entered into that agreement persists, and is apparent from the face of the
9    Parties’ prior joint letter: Plaintiffs’ discovery requests completely disregard this Court’s Order
     dismissing the bulk of Plaintiffs’ claims,5 and improperly seek to expand the scope of discovery
10   to a near-boundless extent. This has been one of Plaintiffs’ goals all along in this SLAPP suit:
11   To bludgeon the Greenpeace Defendants with invasive, sprawling discovery requests in order to
     drive up costs, just as Plaintiffs tried to do on more than one occasion earlier in the case when
12   they sought to pursue discovery while dispositive (and to date overwhelmingly successful)
     motions were pending. The instant “dispute” is yet one more effort to try to force the
13   Greenpeace Defendants to begin spending money on document production while the scope of
14   discovery remains up in the air.

15   Plaintiffs’ answer is to say that document production should commence with respect to those
     categories which the Greenpeace Defendants have generally indicated they would be willing to
16   produce, once discovery is properly delineated. As has become all too common in this case,
17   Plaintiffs use quotes out of context to argue that the Greenpeace Defendants have conceded
     something they have not conceded. Here, they quote the Parties’ earlier joint letter to argue that
18   production must begin immediately because the Greenpeace Defendants agreed in that letter that
     they were “more than willing to produce all [] materials and information” considered and relied
19   upon by the speakers of the purportedly defamatory statements about the Montagnes Blanches in
20   2016 and 2017. But the language they quote contains a key qualifying phrase that Plaintiffs have
     deliberately omitted: “in response to appropriately framed requests.” On its face, this language
21   indicates that the Greenpeace Defendants believed (and still believe) that Plaintiffs must reframe
     their requests to stay within the proper scope of discovery, something Plaintiffs have been
22   unwilling to do, despite being on notice of Defendants objections since April 4, 2019.
23
24
     5
25     Plaintiffs’ amended complaint asserted nine separate claims against eight defendants; Plaintiffs’ defamation claim
     and corresponding UCL claim encompassed 296 allegedly defamatory statements. This Court’s prior Order
26   dismissed seven of those claims, four of those defendants, and the defamation and UCL claims based on 294 of the
     296 statements. The Court allowed the defamation claim and the corresponding UCL claim to proceed with respect
27   to only two statements made in 2016 and 2017 concerning the Montagnes Blanches region.

28                                                            4
     Joint Discovery Letter
     Case No. 3:17-cv-02824-JST (KAW)
     4828-0843-8940v.1 0107455-000001
                Case 4:17-cv-02824-JST Document 268 Filed 07/09/19 Page 8 of 9




     Further, the Greenpeace Defendants did not “admit[] that they have no objection to certain
1
     discovery requests” as Plaintiffs contend; rather, counsel for the Greenpeace Defendants merely
2    indicated during the Parties’ meet-and-confer the types of discovery that likely were within the
     scope of the case, but did not suggest in any way that the Greenpeace Defendants were prepared
3    to immediately begin producing documents. Indeed, counsel for the Greenpeace Defendants has
     made clear that the Greenpeace Defendants indeed have objections to both the definitions
4
     Plaintiffs has attempted to apply to all of its requests, as well as specific objections to individual
5    requests, including those few that are more nominally tailored to scope of the case. As noted,
     however, the Parties explicitly agreed that Defendants would not even serve written responses to
6    Plaintiffs’ discovery requests until the Court ruled on the scope issue, since so many of the
     requests could be held beyond the scope. The Greenpeace Defendants should not be forced to
7
     produce documents before they file objections.
8
     Perhaps more importantly, Plaintiffs should not able to force the Greenpeace Defendants
9    unnecessarily to expend both time and money in a myriad ways by manipulating the discovery
     process. As noted, this entire saga began when Plaintiffs served outrageously overbroad requests
10
     that thumb their nose at this Court’s prior decision, resulting in an entirely avoidable dispute
11   being brought before the Court concerning the scope of discovery. Plaintiffs have now added to
     the Greenpeace Defendants’ litigation costs (not to mention yet again burdening the Court) by
12   insisting on this joint discovery letter. And if Plaintiffs were to be successful in causing the
     Greenpeace Defendants to begin collecting and producing documents in a piecemeal fashion, this
13
     too will drive up the Greenpeace Defendants’ costs unnecessarily.6
14
     The Greenpeace Defendants thus take the position that given the Parties’ tolling agreement, and
15   given that the Court’s resolution of the pending dispute over scope goes to the very heart of what
     documents must be produced, they are not required to begin producing documents.7 Once the
16
     Court rules on the scope of discovery, the Greenpeace Defendants will be able to provide
17   objections to any remaining requests that are within the scope of discovery; undertake a
     reasonable, comprehensive review of their documents and produce responsive material; and
18   serve their own requests. Should the Parties need more time for discovery in light of the delay
     ultimately caused by Plaintiffs’ service of unreasonably broad requests, the Parties should ask to
19
     extend the discovery schedule at that time.
20
     6
21     While Plaintiffs argue that “basic e-discovery tools” allow production of documents “with little additional costs,”
     this assumes the Greenpeace Defendants will first collect documents consistent with Plaintiffs’ improperly broad
22   requests, and then use automated tools to cull that data in order to produce smaller sets of documents. But it is the
     first step of collecting a massive set of documents that the Greenpeace Defendants believe are not relevant to the
23   remaining claims that will impose significant additional costs, both in terms of the collection and identification
     process itself as well as in connection with storage of significantly larger data sets. Further, the identification and
24   production process is not nearly as streamlined and inexpensive as Plaintiffs suggest, as in addition to automated
     processes, substantial human involvement is needed to ensure the correct documents are ultimately produced.
     7
25     This case differs significantly from Montgomery v. Wal-Mart Stores, Inc., cited by Plaintiffs, which does not say
     what Plaintiffs argue it says. In that case, the Court had already reviewed plaintiff’s initial discovery requests and
26   found them “overbroad and [to] extend well beyond the scope of discoverable information, particularly in light of
     the temporal remoteness of many of the requested documents,” and simply ordered Home Depot to produce a more
27   limited set of documents, while the parties attempted to work out other disputes.

28                                                              5
     Joint Discovery Letter
     Case No. 3:17-cv-02824-JST (KAW)
     4828-0843-8940v.1 0107455-000001
              Case 4:17-cv-02824-JST Document 268 Filed 07/09/19 Page 9 of 9




1
2    Respectfully submitted,

3
      /s/ Michael J. Bowe                       /s/ Lacy H. Koonce, III
4
      Michael J. Bowe                           Lacy H. Koonce, III
5     KASOWITZ BENSON TORRES LLP                DAVIS WRIGHT TREMAINE LLP
      1633 Broadway                             1251 Avenue of the Americas, 21st Floor
6     New York, NY 10019                        New York, NY 10020
      Telephone: (212) 506-1700                 Telephone: (212) 489-8230
7
      Email: mbowe@kasowitz.com                 Email: lancekoonce@dwt.com
8
      Attorneys for Plaintiffs                  Attorneys for Defendants Greenpeace
9                                               International, Greenpeace, Inc., Daniel
                                                Brindis, Amy Moas, and Rolf Skar
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          6
     Joint Discovery Letter
     Case No. 3:17-cv-02824-JST (KAW)
     4828-0843-8940v.1 0107455-000001
